Citation Nr: 0815853	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-41 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD) evaluated as 10 percent disabling 
prior to March 1993, and as 30 percent disabling from April 
1993, for the purpose of accrued benefits.

2.  Entitlement to the payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1969.  He died in August 1999.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.

The issue of payment of accrued benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant filed a claim for accrued benefits within a 
year of the veteran's death.

2.  The evidence of record at the time of the veteran's death 
did not support a rating in excess of 10 percent for PTSD 
prior to March 1993, as the evidence failed to show that his 
PTSD either caused definite impairment in his ability to 
establish or maintain effective and wholesome relationships 
with people, or was productive of such psychoneurotic 
symptoms so as to cause definite industrial impairment.  

2.  The evidence of record at the time of the veteran's death 
failed to show that his PTSD either considerably impaired his 
ability to establish or maintain effective or favorable 
relationships with people was, or was productive of such 
psychoneurotic symptoms so as to cause considerable 
industrial impairment. 

3.  The evidence of record at the time of the veteran's death 
failed to show that his PTSD caused flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for PTSD, to 
include a rating in excess of 10 percent earlier than March 
1993, have not been met for the purposes of accrued benefits.  
38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2007); 
38 C.F.R. § 4.132, DC 9411 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Accrued Benefits

In a November 1998 decision by the Board, service connection 
for PTSD was granted.  The RO put this decision into effect 
by means of a rating action dated later that month.  In that 
rating action, the RO assigned a 10 percent disability 
evaluation for PTSD, effective from September 1992.  
Thereafter, the veteran expressed his disagreement with this 
rating, and shortly before his death in August 1999, he 
perfected an appeal of this issue.  Following his death, the 
appellant submitted an application for accrued benefits.  In 
connection with that, the RO determined the veteran would 
have been entitled to a temporary 100 percent rating for a 
hospitalization in excess of 21 days in 1993, under the 
provisions of 38 C.F.R. § 4.29, and therefore awarded that 
benefit for the period from March 1, 1993 to March 31, 1993.  
It was also determined that effective from April 1, 1993, the 
veteran met the criteria for a 30 percent schedular 
evaluation.  The RO explained, however, that no monetary 
award was due the appellant because there was no change in 
the veteran's rating in the two year time period before his 
death.  

Applicable criteria provide that benefits to which a veteran 
was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (including evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, may be 
awarded to the surviving spouse.  38 C.F.R. § 3.1000.  The 
application for accrued benefits must be filed within 1 year 
after the date of death; and a claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include a claim for any accrued benefits. 

As the appellant filed a claim for accrued benefits within a 
year of the veteran's death, she is eligible for accrued 
benefits. 

At the time the veteran filed his claim for PTSD (and prior 
to November 7, 1996), a 10 percent disability rating was 
assigned for PTSD when a veteran's symptomatology was less 
than what would be required for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

A 30 percent disability rating was assigned for PTSD when a 
veteran had definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; or when his psychoneurotic symptoms resulted in 
reduction of in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent evaluation was assigned for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or where 
the reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment. 38 C.F.R. § 4.132, DC 
9411; Johnson v. Brown, 7 Vet. App. 95 (1994).

During the course of the veteran's appeal the regulations for 
rating disabilities of mental disorders were revised 
effective November 7, 1996.  61 Fed. Reg. 52,700 (Oct. 8, 
1996).  Under this criteria, (and currently), a 10 percent 
rating is warranted for PTSD when it causes occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.

A 30 percent rating is warranted for PTSD when it causes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A rating of 50 percent is assigned for PTSD when it causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

All applicable versions of the rating criteria must be 
considered by this decision, but the new criteria may only be 
applied as of their effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000.

While the grant of service connection for PTSD was made 
effective in September 1992, there is no medical evidence 
showing any treatment for PTSD at that time.  The veteran 
indicated in September 1992 that he was very nervous, and he 
sought psychiatric treatment following bypass surgery in 
1992.  The veteran stated that prior to his heart attack in 
1991 he had been anxious for years.  Nevertheless, the 
veteran was found to be alert and oriented to person, place, 
and time and there was no evidence that he had any 
hallucinations or delusions.  The veteran's affect was 
depressed, but his cognitive functions were normal.  The 
veteran was diagnosed with an adjustment disorder with 
anxiety and depression.

This is the only treatment record prior to the veteran's 
hospitalization in 1993 for which he received a temporary 100 
percent rating.  The treatment record shows some evidence of 
anxiety that may have been productive of mild social and 
industrial impairment.  However, there is no indication that 
the veteran's ability to establish or maintain effective and 
wholesome relationships with people was impaired.  The 
veteran had been married to his wife for more than 20 years; 
and while the veteran complained about detachment from 
others, he still described himself as having been a 
supervisor at work until his heart attack.  As such, the 
evidence fails to show an inability to maintain 
relationships.  

There was also no evidence that the veteran's psychoneurotic 
symptoms resulted in reduction of in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In an August 1993 evaluation, the 
veteran reported that he was working as a supervisor of 
agriculture before being hospitalized for a heart attack; 
and, at a VA examination in May 1995, it was noted that 
following military service (the veteran was discharged in 
1969), the veteran worked in agriculture for the government 
until 1991 when he had a myocardial infarction and retired.  
As such, the medical evidence shows that the veteran only 
stopped working because of health problems that were 
unrelated to his PTSD.  Additionally the veteran's 
hospitalization report from March 1993 noted that the veteran 
had been assigned a Global Assessment of Functioning (GAF) 
score of 70 prior to his admission to the hospital; and it is 
noted that a GAF between 61-70 is assigned for mild symptoms 
(e.g., depressed mood and mild insomnia), or for some 
difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Additionally, since the GAF 
scale is arranged such that the higher the score, the lower 
the level of impairment, the veteran's score of 70 is at the 
"least impairment" end of the mild range.  

As such, prior to the veteran's hospitalization in 1993, the 
evidence of record fails to show that a rating in excess of 
10 percent is warranted for the veteran's PTSD.

The veteran was hospitalized from February 9, 1993 to March 
23, 1993, at which time he complained of a depressed mood, 
anxiety, irritability, severe insomnia with fears of losing 
control, anhedonia, fatigue, crying spells, and restlessness.  
The veteran was admitted in order to prevent further 
decompensation.  Significantly, the veteran was not diagnosed 
to have PTSD, but rather, he was diagnosed to have major 
depression with psychotic features, and he was prescribed 
medication that was able to reduce his auditory 
hallucinations.  At his discharge from the hospital, the 
veteran was noted to be feeling better, and he was not 
hearing voices anymore and was not having visions.  The 
veteran was also not verbalizing any ideas of aggression to 
either himself or others.  The veteran was not sad or anxious 
and he had more energy.  The veteran was sleeping and eating 
well.  It was determined that the veteran had achieved the 
maximum benefit from hospitalization and he was discharged.  
It was reported that the veteran could do his activities of 
daily living, and could continue treatment on an ambulatory 
basis, but the veteran was found unable to handle funds or to 
engage in any gainful work or occupation.  However, the 
veteran's unemployability was not specifically linked to his 
psychiatric disability, and it is unclear why he could not 
work but could do all of his activities of daily living.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 50, but it was noted that it had been 70 earlier 
that year.  And, as already stated, the veteran was not 
diagnosed to have PTSD while hospitalized, but rather was 
diagnosed to have major depression.

Following his hospitalization, VA outpatient treatment 
records from August 1993 show an initial assessment of PTSD.  
The veteran complained of nervousness and depression, and 
reported feeling detachment from others and nightmares about 
combat.  The veteran also reported that his emotional 
problems increased after his myocardial infarction and it was 
at that point he began to feel detachment.  Nevertheless, at 
a second session in August 1993, the veteran was noted to be 
cleanly dressed and his thoughts were relevant, logical, and 
coherent without any delusions.  The veteran did report 
recent nightmares, and complained about some isolation and 
withdrawal.  At a treatment session in September 1993 the 
veteran was again alert and oriented to person, place, and 
time and his thought processes were logical and coherent 
without any suicidal or homicidal ideations.  In April 1994, 
the veteran reported being nervous.

In September 1994, the veteran was found to be alert and 
oriented to person, place, and time and his thought processes 
were logical and coherent.  The veteran was noted to be an 
active participant at the group session.  It was noted that 
there were no family problems that were in need of follow up.  
The social worker observed that the veteran was able to 
understand and accept his symptoms and emotional condition, 
and he was able to learn coping strategies.  The veteran was 
also able to share his experiences and feelings with other 
Vietnam veterans.

The veteran underwent a VA psychiatric examination in May 
1995 at which he complained about restlessness, difficulty 
sleeping with nightmares about Vietnam, isolation, and 
feeling the need to be alone.  The examiner found the veteran 
to be alert and oriented to person, place, and time.  His 
mood was somewhat depressed and his affect was constricted, 
but his attention and concentration were good, his speech was 
clear and coherent, and his memory was fair.  The veteran was 
not hallucinating and he was not suicidal or homicidal.  His 
insight and judgment were noted to be fair, and the veteran 
exhibited good impulse control.  The veteran was diagnosed 
with Dysthymia.

The veteran underwent a second VA psychiatric examination in 
April 1998, at which it was noted that the veteran lived with 
his wife (whom he married in 1970) and 21-year old daughter.  
The veteran reported nightmares about Vietnam, and he stated 
that he had to stay home during the day because of his chest 
pain and anxiety.  The examiner found the veteran to be alert 
and oriented to person, place, and time.  His mood was 
somewhat depressed and his affect was blunted, but his 
attention and concentration were good, and his speech was 
clear and coherent.  The veteran was not hallucinating and he 
was not suicidal or homicidal.  His insight and judgment were 
noted to be fair, and the veteran exhibited good impulse 
control.  The examiner diagnosed the veteran with major 
depression and assigned a GAF score of 70.  The examiner also 
opined that the veteran did not fulfill the diagnostic 
criteria for PTSD, and it was thought that the veteran's 
emotional condition was secondary to his cardiac and medical 
condition.

While some PTSD-like symptoms were noted shortly after the 
veteran's hospitalization in 1993, the evidence nevertheless 
fails to show that a rating in excess of 30 percent is 
warranted for PTSD.  Both VA psychiatric examinations that 
were provided to assess the veteran's psychiatric condition 
concluded that the veteran did not actually have PTSD.  
Furthermore, regardless of the diagnosis that was attached to 
the veteran's psychiatric disability, the veteran's 
psychiatric symptoms do not warrant a rating in excess of 30 
percent.  

The veteran complained of nightmares of Vietnam; and of being 
withdrawn following his myocardial infarction in 1991.  
However, the veteran continued to live with his wife of more 
than 20 years and with his daughter, and there was no 
indication of any family problems.  The evidence shows that 
the veteran worked for 20 years following his discharge from 
service and rose to the level of a supervisor prior to his 
myocardial infarction.  At the VA examination in 1998, the 
examiner even opined that the veteran's condition was a 
reaction to his cardiac condition.  Additionally, at the 
treatment sessions, it was noted that the veteran was able to 
open up and was a vocal participant on several occasions.  As 
such, it has not been shown that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.

Furthermore, the evidence fails to show that the veteran's 
reliability, flexibility, and efficiency levels were so 
reduced by his psychoneurotic symptoms as to result in 
considerable industrial impairment.  The veteran worked until 
his physical problems forced him to retire; and there is no 
indication that the veteran was either medically cleared to 
work, or that he sought work following his heart surgery but 
was denied because of his psychiatric condition.

As such, the veteran did not meet the criteria for a 50 
percent rating under the old criteria.

With regard to the revised criteria, the medical evidence 
failed to show that the veteran's PTSD caused any of the 
symptoms that are associated with a 50 percent rating, 
including flattened affect, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

At the veteran's psychiatric examination in 1998, the 
examiner assigned a GAF score of 70 indicating at most mild 
symptomatology; and the veteran was considered competent.

As such, the veteran failed to meet the revised criteria for 
a 50 percent rating.

Because the veteran did not meet the criteria for a higher 
rating either before or after his 1993 hospitalization, no 
accrued benefits are warranted.


II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the duty to assist in 
an accrued benefits claim is limited to obtaining evidence of 
the appellants standing to pursue the claim, if not already 
of record.  See 38 C.F.R. § 3.1000(c).  In this case, the 
marriage certificate reflecting the appellant's marriage to 
the veteran is of record.  Although additional private 
medical evidence was received after the veteran's death, this 
evidence may not be considered in an accrued benefits claim.  
Furthermore, there has been no allegation that there was 
evidence in VA's possession on the date of the veteran's 
death that has not been associated with the veteran's claims 
file.  Thus, the Board concludes that limited duties to 
notify and assist have been satisfied, and the appellant is 
not prejudiced by the Board considering the merits of the 
claim in this decision.





ORDER

A rating in excess of 30 percent for PTSD for the purpose of 
accrued benefits, to include a rating in excess of 10 percent 
for PTSD prior to March 1993, is denied.


REMAND

As noted above, the veteran was granted service connection 
for PTSD in 1998 and assigned a corresponding 10 percent 
rating, which he appealed to the Board prior to his death.  
The veteran passed away in August 1999, and in an April 2002 
rating decision, the RO awarded a temporary 100 percent 
rating for the veteran's psychiatric hospitalization in 1993 
and then increased his 10 percent rating for PTSD to 30 
percent as of April 1, 1993 (following his release from the 
hospital).  The rating decision stated that the rating was 
prepared after the veteran's death and was based on evidence 
in the veteran's claims file at the time of his death.  It 
was also stated that payment was limited to periods of not 
more than two years prior to death.  Because the effective 
date for the increases were more than two years prior to the 
veteran's death, the RO determined that payment of accrued 
benefits were not warranted.  

The reasoning the RO provided, however, is not a correct 
interpretation of the law.  While the payment of accrued 
benefits is limited to a two year period, in Terry v. 
Principi the Federal Circuit determined that 38 U.S.C.A. 
§ 5121(a) does not limit a survivor's recovery of accrued 
benefits to those benefits accrued in the two-year period 
immediately prior to a veteran's death; rather, such recovery 
can be awarded for any two-year period of benefits accrued at 
any time during the veteran's life.  See 367 F.3d 1291 
(2004).

It does not appear the appellant was ever paid for any 2 year 
period of accrued benefits; and if she was paid for a two 
year period whether the payment was for the correct two year 
period.

If the appellant was never paid accrued benefits, then 
accrued benefits are owed to her from one of two potential 
two year time periods, depending on which period provides the 
greater benefit.  

The first possible period runs from March 1993 to March 1995, 
and the second possible period runs for the two years 
immediately preceding the veteran's death in August 1999 
(e.g. August 1997 to August 1999).

It is also noted that the veteran was service connected for 
ankylosis in his right hand and rated at 20 percent from 
1969.  A 20 percent rating combines with a 10 percent rating 
to be a 30 percent rating, while a 20 percent rating combines 
with a 30 percent rating to be a 40 percent rating.

As such, the first possible period would be the difference 
between a 30 percent rating and a 100 percent rating (at the 
rate paid in March 1993), plus the difference between a 30 
percent rating and a 40 percent rating for the next 23 
months. 

The second possible period would be the two year period 
immediately preceding the veteran's death in August 1999, and 
would include the difference between a 30 percent rating and 
a 40 percent rating.  

Whichever period generates a higher monetary amount should be 
used.

Accordingly, the case is REMANDED for the following action:



1.  Calculate which 2 year period would 
generate a higher amount of accrued 
benefits; (i.e., March 1993-March 1995 
reflecting the difference between a 30 
percent rating and a 100 percent rating 
for 1 month, plus the difference between a 
30 percent rating and a 40 percent rating 
for next 23 months; or August 1997-August 
1999, reflecting the difference between a 
30 percent rating and a 40 percent 
rating).  

2.  After ascertaining and documenting 
whether any accrued benefit payments have 
been made to date, effect payment of such 
benefits as to make up the difference 
between any amounts as already may have 
been paid, and the greater accrued 
benefits amount owed as calculated from 
the instructions in the preceding 
paragraph numbered (1).  

3.  If the foregoing action does not 
satisfy the appeal, a supplemental 
statement of the case should be issued and 
after offering an opportunity to respond, 
the case should be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


